Exhibit 99.1 Capital One Financial Corporation Earnings Release Fourth Quarter 2010 — Financial Supplement Table of Contents Page Table1: Financial & Statistical Summary ― Reported Basis 1 Table2: Financial & Statistical Summary ― Managed Basis 2 Table3: Notes to Financial & Statistical Summaries (Tables 1 and 2) 3 Table4: Impact from Adoption of New Consolidation Accounting Guidance 4 Table5: Consolidated Statements of Income 5 Table6: Consolidated Balance Sheets 6 Table7: Average Balances, Net Interest Income and Net Interest Margin — Reported and Managed Basis 7 Table8: Lending Information and Statistics 8 Table9: Credit Card Segment Financial & Statistical Summary 9 Table 10: Consumer Banking Segment Financial & Statistical Summary 10 Table 11: Commercial Banking Segment Financial & Statistical Summary 11 Table 12: Other and Total Segment Financial & Statistical Summary 12 Table 13: Notes to Loan and Segment Disclosures (Tables 8 — 12) 13 CAPITAL ONE FINANCIAL CORPORATION (COF) Table 1:Financial & Statistical Summary—Reported Basis* (dollars in millions, except per share data and as noted) (unaudited) Q4 Q3 Q2 Q1 Q4 Earnings Net interest income $ Non-interest income(1)(2) Total revenue (3) $ Provision for loan and lease losses Marketing expenses Restructuring expenses (4) - 32 Operating expenses (5) Income from continuing operations before income taxes $ Income tax provision Income from continuing operations, net of tax Loss from discontinued operations, net of tax(2) (4 ) Net income $ Net income available to common shareholders $ Common Share Statistics Basic EPS:(A) Income from continuing operations $ Loss from discontinued operations ) Net income per basic common share $ Diluted EPS:(A) Income from continuing operations $ Loss from discontinued operations ) Net income per diluted common share $ Weighted average common shares outstanding: Basic EPS Diluted EPS Common shares outstanding (period end) Dividends per common share $ Tangible book value per common share (period end) (B) $ Stock price per common share (period end) $ Total market capitalization (period end) $ Reported Balance Sheet Statistics (Quarterly Averages) Average loans held for investment $ Average interest-earning assets $ Total average assets $ Average interest-bearing deposits $ Total average deposits $ Average equity (D) $ Return on average assets (ROA) % Return on average equity (ROE) (D) % Return on average tangible common equity (C) % Reported Balance Sheet Statistics (Period End) Loans held for investment $ Total assets (D) $ Interest-bearing deposits $ Total deposits $ Tangible assets(D) (E) $ Tangible common equity (TCE) (D) (F) $ Tier 1 risk-based capital ratio (6) % Tangible common equity (TCE) ratio (D) (G) % Tier 1 common equity ratio (7) % Performance Statistics (Reported) Net interest income growth (quarter over quarter) (8) (3
